Powers, J.,
concurring. I concur in the result, but dissent from the opinion of the majority on exception No. 53, which concerns the testimony of Mr. Ritchie, the plaintiff’s treasurer. It seems to me that the testimony regarding the price at which the ruins were offered for sale and the person to whom they were offered were, as the case stood, plainly inadmissible, and if properly excepted to, its admission would be harmful and reversible error. All this evidence was admitted for was to allow the witness to correct a former statement. This is plainly apparent from the record; and in order clearly to present my views, I wish to quote from the record more fully than the majority opinion does. Mr. Ritchie had testified in cross-examination, to the effect that no attempt was made to sell the "remnants” after the fire. On re-direct examination, his attention was called to this statement and he was asked to say, — if he then remembered offering the remnants for sale,- — to whom he made the offer and the price named. This was objected to generally and after some discussion, the court asked the plaintiff’s counsel if he desired to correct the witness’ testimony in respect of this matter, and counsel answered that he did; and the court ruled that he might do so. So the ruling was, plainly enough, that the witness might correct his misstatement. The witness was then asked if he did offer the remnants for sale, and answered that he did. The correction, then, was complete. Nothing more was required to make the previous statement accord with the fact; and the leave granted by the court was exhausted. This answer was excepted to, but it was too plainly admissible in correction of the witness’ former statement to require discussion. The witness was then asked, "At what price?” The defendant objected, saying that "the objection is that that is not proper re-direct,” thus waiving all other grounds of objection. Weeks v. Barron, 38 Vt. 420. But as against this objection, it was not error to receive the evidence; for the order of evidence is always within the discretion of the court, unless it appears that the excepting party has been prejudiced. Slack v. Bragg, 83 Vt. 404, 76 Atl. 148. The question was repeated, and the witness answered that the price was $5,000. To this the defendant objected, but not until the answer was given. Nor did he state any ground or take any exception. The witness was then asked to whom the offer was made, and answered that it was *37the insurance people. He was asked if it was the insurance people who insured it, and answered in the affirmative. After this answer had been given, counsel for the defendant objected, saying: “I object, Mr. Howe. I objected in ample season to the price itself. That isn’t admissible, a self-serving declaration of that kind.” Then came a discussion during which counsel for the defendant alluded to an attempt to make evidence admissible by saying it was to correct his testimony. ' "Whereupon the court said, “This is confined right to a correction of his examination last Saturday, of the question then asked,” and it “can’t go any further.” Defendant’s counsel moved that the testimony regarding “the price, etc.” be stricken out. From this it is plain that the court was ruling that the evidence must be kept within the proper limits of correction, and when counsel for the plaintiff insisted that the witness had done nothing but correct what he had before said, the court said that the answers might stand subject to the exception of the defendant. No claim was made that the objection to the last question was seasonable, and nothing appears to show that it was in fact seasonable or treated so by the court. It stands then as an objection too late to be availing. State v. Fitzgerald, 72 Vt. 142, 47 Atl. 403.
I therefore maintain that the question decided by the majority was not ruled upon by the trial court. Indeed, it was not before it. For the evidence complained of was not offered or received as proper re-direct examination. It was offered and received solely as a correction. That it exceeded the bounds of correction cannot be denied, and had an adequate exception saved that point, a reversal would be necessary. The trouble with the defendant’s position is that it did not reserve the question. Nor is there anything in what followed to aid the defendant.
The exceptions state that on re-cross-examination this witness gave further testimony on the same matter subject to defendant’s exception. This, of course, avails nothing, for the defendant itself was examining the witness, and one cannot except to his own questions. During this re-cross-examination, it appeared that the offer to the insurance people was conditional and (in theuircumstanees) meaningless, and the defendant again moved to have the testimony stricken out, but it was allowed to *38stand subject to defendant’s exception. In this there was no error. As we have seen, the evidence had come in without any valid objection, and to allow it to stand was well within the discretion of the court. See Laurent v. Vaughn, 30 Vt. 90; Wead v. St. Johnsbury & L. C. R. Co., 66 Vt. 420, 29 Atl. 631.
Believing that the majority has passed upon a point not in the ease — and decided it wrongly at that — I would dispose of the matter as above.
I am authorized to say that Watson, J., concurs in these views.